UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2007 Commission File Number: 0-22175 EMCORE Corporation (Exact name of Registrant as specified in its charter) New Jersey (State or other jurisdiction of incorporation or organization) 22-2746503 (IRS Employer Identification No.) 10420 Research Road SE, Albuquerque, NM87123 (Address of principal executive offices) (505) 332-5000 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): oLarge accelerated filer xAccelerated filer o Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x The number of shares outstanding of the registrant’s no par value common stock as of October 19, 2007 was 51,218,629. EMCORE Corporation FORM 10-Q For the Quarterly Period Ended March 31, 2007 TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 31 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 47 ITEM 4. CONTROLS AND PROCEDURES 47 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 50 ITEM1A. RISK FACTORS 53 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 53 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 53 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 53 ITEM 5. OTHER INFORMATION 53 ITEM 6. EXHIBITS 53 SIGNATURES 54 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EMCORE CORPORATION Condensed Consolidated Statements of Operations For the three and six months ended March 31, 2007 and 2006 (in thousands, except per share data) (unaudited) Three Months Ended March 31, Six Months Ended March 31, 2007 (As restated) (1) 2006 2007 (As restated) (1) 2006 Revenue $ 39,838 $ 36,115 $ 78,512 $ 71,844 Cost of revenue 32,716 28,248 65,880 57,629 Gross profit 7,122 7,867 12,632 14,215 Operating expenses: Selling, general and administrative 13,143 10,652 25,681 17,706 Research and development 7,550 4,734 14,177 9,007 Total operating expenses 20,693 15,386 39,858 26,713 Operating loss (13,571 ) (7,519 ) (27,226 ) (12,498 ) Other (income) expenses: Interest income (1,169 ) (246 ) (2,820 ) (576 ) Interest expense 1,260 1,359 2,522 2,656 Loss from convertible notes exchange offer - - - 1,078 Gain from insurance proceeds (357 ) - (357 ) - Equity in net loss of unconsolidated affiliates - 547 - 182 Total other (income) expenses (266 ) 1,660 (655 ) 3,340 Loss from continuing operations (13,305 ) (9,179 ) (26,571 ) (15,838 ) Discontinued operations: Income (loss)from discontinued operations - 170 - (44 ) Gain on disposal of discontinued operations, net of tax - 2,012 - 2,012 Income from discontinued operations - 2,182 - 1,968 Net loss $ (13,305 ) $ (6,997 ) $ (26,571 ) $ (13,870 ) Per share data: Basic and diluted per share data: Loss from continuing operations $ (0.26 ) $ (0.18 ) $ (0.52 ) $ (0.32 ) Income from discontinued operations - 0.04 - 0.04 Net loss $ (0.26 ) $ (0.14 ) $ (0.52 ) $ (0.28 ) Weighted-average number of basic and diluted shares outstanding 50,947 49,410 50,911 48,789 (1) See Note 18 “Restatement of the Condensed Consolidated Financial Statements” in Notes to the Condensed Consolidated Financial Statements. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents EMCORE CORPORATION Condensed Consolidated Balance Sheets As of March 31, 2007 and September 30, 2006 (in thousands) (unaudited) As of March 31, 2007 As of September 30, 2006 ASSETS Current assets: Cash and cash equivalents $ 28,824 $ 22,592 Restricted cash 1,158 738 Marketable securities 48,425 101,375 Accounts receivable, net 36,445 27,387 Receivables, related parties 332 453 Notes receivable 1,500 3,000 Inventory, net 27,243 23,252 Prepaid expenses and other current assets 4,408 4,518 Total current assets 148,335 183,315 Property, plant and equipment, net 54,236 55,186 Goodwill 40,460 40,447 Other intangible assets, net 3,476 4,293 Investments in unconsolidated affiliates 14,855 981 Long-term receivables, related parties - 82 Other non-current assets, net 2,870 3,243 Total assets $ 264,232 $ 287,547 LIABILITIES and SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 19,033 $ 20,122 Accrued expenses and other current liabilities 21,768 22,082 Convertible subordinated notes, current portion 11,428 11,428 Total current liabilities 52,229 53,632 Convertible subordinated notes 84,613 84,516 Total liabilities 136,842 138,148 Commitments and contingencies (Note 16) Shareholders’ equity: Preferred stock, $0.0001 par, 5,882 shares authorized, no shares outstanding - - Common stock, no par value, 100,000 shares authorized, 51,146 shares issued and 50,987 outstanding at March 31, 2007; 50,962 shares issued and 50,803 shares outstanding at September 30, 2006 440,900 436,338 Accumulated deficit (311,427 ) (284,856 ) Treasury stock, at cost; 159 shares (2,083 ) (2,083 ) Total shareholders’ equity 127,390 149,399 Total liabilities and shareholders’ equity $ 264,232 $ 287,547 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents EMCORE CORPORATION Condensed Consolidated Statements of Cash Flows For the six months ended March 31, 2007 and 2006 (in thousands) (unaudited) Six Months Ended March 31, 2007 (As restated) (1) 2006 Cash flows from operating activities: Net loss $ (26,571 ) (13,870 ) Adjustments to reconcile net loss to net cash used for operating activities: Gain on disposal of discontinued operations - (2,012 ) Loss from discontinued operations - 44 Stock-based compensation expense 3,670 2,311 Depreciation and amortization expense 4,880 6,361 Accretion of loss from convertible subordinated notes exchange offer 98 67 Loss from convertible subordinated notes exchange offer - 1,078 Provision for doubtful accounts 266 13 Equity in net loss of unconsolidated affiliates - 182 Compensatory stock issuances 412 369 Forgiveness of shareholders’ notes receivable 82 2,613 Reduction of note receivable due for services received 261 260 Total non-cash adjustments 9,669 11,286 Changes in operating assets and liabilities, net of effect of acquisitions: Accounts receivable (9,323 ) (954 ) Receivables, related parties - 157 Inventory (3,992 ) (2,133 ) Prepaid expenses and other current assets 111 525 Other assets (281 ) (319 ) Accounts payable (1,090 ) 129 Accrued expenses and other current liabilities (644 ) (4,611 ) Total change in operating assets and liabilities (15,219 ) (7,206 ) Net cash used for operating activities of continuing operations (5,550 ) 4,080 Net cash used for operating activities of discontinued operations - (959 ) Net cash used for operating activities (32,121 ) (10,749 ) Cash flows from investing activities: Purchase of plant and equipment (2,731 ) (1,203 ) Proceeds from insurance recovery 362 - Proceeds from K2 Optronics - 500 Investment in unconsolidated affiliate (13,873 ) - Proceeds from employee notes receivable 121 - Proceeds from notes receivable 1,500 - Purchase of business, net of cash acquired - 610 Funding of restricted cash (420 ) (98 ) Purchase of marketable securities (22,150 ) (350 ) Sale of marketable securities 75,100 10,850 Investing activities of discontinued operations - (1,552 ) Net cash provided by investing activities 37,909 8,757 (1) See Note 18 “Restatement of the Condensed Consolidated Financial Statements” in Notes to the Condensed Consolidated Financial Statements. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents EMCORE CORPORATION Condensed Consolidated Statements of Cash Flows For the six months ended March 31, 2007 and 2006 (in thousands) (unaudited) (Continued from previous page) Six Months Ended March 31, 2007 2006 Cash flows from financing activities: Payments on capital lease obligations $ (32 ) $ (82 ) Proceeds from exercise of stock options 274 5,385 Proceeds from employee stock purchase plan 202 326 Convertible debt/equity issuance costs - (114 ) Net cash provided by financing activities 444 5,515 Net increase in cash and cash equivalents 6,232 3,523 Cash and cash equivalents, beginning of period 22,592 19,525 Cash and cash equivalents, end of period $ 28,824 $ 23,048 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for interest $ 2,421 $ 2,580 Cash paid for income taxes $ 2,351 $ - NON-CASH INVESTING AND FINANCING ACTIVITIES: Acquisition of property and equipment under capital leases $ - $ 126 Issuance of common stock in conjunction with acquisitions $ - $ 6,460 Manufacturing equipment received in lieu of earn-out proceeds from disposition of discontinued operations $ - $ 2,012 (1) See Note 18 “Restatement of the Condensed Consolidated Financial Statements” in Notes to the Condensed Consolidated Financial Statements. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Table of Contents EMCORE Corporation Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of EMCORE Corporation and its subsidiaries (the “Company” or “EMCORE”). All material intercompany accounts and transactions have been eliminated in consolidation. These statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim information, and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X of the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for annual financial statements. In the opinion of management, all information considered necessary for a fair presentation of the financial statements has been included. Operating results for interim periods are not necessarily indicative of results that may be expected for an entire fiscal year. The condensed consolidated balance sheet as of September 30, 2006 has been derived from the audited consolidated financial statements as of such date. For a more complete understanding of EMCORE’s financial position, operating results, risk factors and other matters, please refer to EMCORE's Annual Report on Form 10-K for the fiscal year ended September 30, 2006. The preparation of the consolidated financial statements in conformity with U.S. GAAP requires management of the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Management develops estimates based on historical experience and on various assumptions about the future that are believed to be reasonable based on the best information available. EMCORE’s reported financial position or results of operations may be materially different under changed conditions or when using different estimates and assumptions. In the event that estimates or assumptions prove to differ from actual results, adjustments are made in subsequent periods to reflect more current information. For the three and six-month periods ended March 31, 2007, options representing 3,224,884 shares of common stock were excluded from the diluted earnings per share calculations. For the three and six-month periods ended March 31, 2006, warrants representing 14,796 shares of common stock and options representing 4,530,247 shares of common stock were excluded from the diluted earnings per share calculations. These options and warrants, along with the Company’s convertible subordinated notes, were not included in the computation of diluted earnings per share in the periods as the Company incurred a net loss for the period and any effect would have been anti-dilutive. Mr. Scott T. Massie, an Executive Vice President and Chief Operating Officer of the Company, resigned and left the Company on December 29, 2006.Dr. Hong Q. Hou was appointed as President and Chief Operating Officer and was elected to the Company’s Board of Directors.The Company also reported that Mr. Reuben F. Richards will continue to serve as Chief Executive Officer until the Company’s Annual Meeting in 2008, at which time he will become Executive Chairman of the Board of Directors and Dr. Thomas J. Russell, the current Chairman, will become Chairman Emeritus and Lead Director. The Board of Directors has offered Dr. Hong Q. Hou the position of Chief Executive Officer after Mr. Richards becomes Chairman. NOTE 2. Recent Accounting Pronouncements SAB108 - In September2006, the SEC issued Staff Accounting Bulletin (“SAB”) 108,
